Citation Nr: 9908422	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased rating for thoracolumbar 
scoliosis, currently evaluated as 60 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military duty for training from May 
23, 1978 to July 7, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Washington, 
D.C. Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for an 
increased rating for her service-connected scoliosis of the 
thoracolumbar spine.  By a subsequent rating decision issued 
in October 1995, the RO increased the rating to 20 percent.  
The veteran continued to disagree and the case was certified 
for appellate review.  

In January 1997, the Board remanded the case to the RO for 
additional development.  In a July 1998 rating decision, a 60 
percent rating was granted for the veteran's thoracolumbar 
scoliosis.  Subsequently, the veteran moved to Florida and 
the case was transferred to the St. Petersburg RO.  


FINDING OF FACT

The veteran's back disability encompasses scoliosis 
aggravated by degenerative disc disease; it is manifested by 
severe limitation of motion and pain on motion, resulting in 
functional impairment.  


CONCLUSION OF LAW

A rating in excess of 60 percent for thoracolumbar scoliosis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board is also satisfied that all relevant 
facts for the veteran's claim have been properly developed 
and that no further assistance is required in order to comply 
with the duty to assist mandated in 38 U.S.C.A. § 5107.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  

I.  Factual Background

Service records reflect that the veteran was seen in June 
1978 after her seventh day of training for complaints of back 
and hip pain secondary to her scoliosis.  She had a past 
history of scoliosis at age 12 which was treated with a 
Milwaukee brace.  Examination revealed a right thoracolumbar 
scoliosis approximately 30 degrees clinically with a mild 
right rib hump and a left lumbar muscle spasm which was 
tender to palpation.  She had decreased range of motion of 
the lumbosacral joints secondary to pain.  X-rays were 
negative for any other abnormalities in the back.  The 
impression was thoracolumbar scoliosis to the right.  
Separation was recommended.  It was concluded that the 
condition was not permanently aggravated by service.  

In a March 1979 rating decision, service connection for 
thoracolumbar scoliosis was granted and a 10 percent 
disability rating was assigned.  

Private medical records dated in January and May 1988 reveal 
that the veteran had a recently ruptured lumbar disc.  

On VA general medical examination conducted in August 1995, 
it was reported that the veteran had excessive thoracic and 
lumbosacral spine scoliosis with compensatory left pelvic 
tilt.  There was a moderate amount of paravertebral muscle 
spasm in the thoracic and lumbosacral spine area.  
Thoracolumbar spine range of motion was forward flexion to 70 
degrees; extension to 10 degrees; right lateral flexion to 20 
degrees; and left lateral flexion to 10 degrees.  Rotation to 
the left and right was severely diminished.  A detailed 
neurologic examination including motor strength, deep tendon 
reflex and sensation was all entirely normal.  It was 
reported that the veteran had an excessive amount of 
difficulty dressing, undressing, and getting on and off the 
examination table due to severe low back pain.  

The veteran was scheduled to testify before a member of the 
Board in Washington, D.C. in February 1997.  She canceled the 
hearing.  

On VA examination in June 1997, the veteran presented in a 
wheelchair with a friend assisting her.  The examiner noted 
that the interview and examination were very difficult 
because the veteran was crying.  She related that she was 
diagnosed with a herniated lumbar disc in 1986.  She 
described her back pain as frequent, with radiation down both 
legs, left greater than right.  She typically had one to two 
flare-ups per week.  She was unable to lift more than 10 
pounds and getting up from a sitting or lying position was 
problematic.  She currently worked as a counselor.  It was 
configured as a full-time job although she only worked two to 
three hours per day.  She often missed time at work because 
of her back pain.  Deep tendon reflexes of the lower 
extremities were intact; motor examination of the lower 
extremities was grossly intact.  Motor strength testing 
caused an increase in low back pain.  Pedal pulses were 
normal.  She was only able to take a few halting steps and 
supported herself with her upper body, avoiding weight-
bearing on her left leg.  Her functional impairment 
significantly limited examination.  Postural abnormalities 
and fixed deformities could not be assessed.  Musculature of 
the back was tender over the left paraspinal muscles.  
Forward flexion was limited to 60 degrees with discomfort at 
significant range of motion.  Backward extension was elicited 
to 10 degrees, with an additional 10 degrees with discomfort.  
Left and right lateral flexion was to 45 degrees and 32 
degrees, respectively.  Rotation was to 15 degrees, 
bilaterally.  All ranges of motion exhibited discomfort.  The 
veteran commented that this was a "bad" day.  X-rays showed 
moderately severe scoliosis of the lumbar spine convexed to 
the left; moderately severe narrowing of the intervertebral 
disc spaces between L3-L4 and L4-L5.  There was posterior 
wedging of the interspaces between L4-L5 and moderate 
hypertrophic spurring at L2-S1.  No other significant 
abnormality was seen.  The impression was lower thoracic 
scoliosis.  The veteran failed to report for a scheduled MRI.  
The diagnoses were:  degenerative arthritis of both the 
lumbosacral and thoracic spine; scoliosis of the lumbosacral 
and thoracic spine; and degenerative disc disease of the 
lumbosacral spine.  The examiner commented that the veteran's 
scoliosis would be contributory to the increased mechanical 
stress on the spine, but it was not sufficient to cause the 
degenerative disc disease.  

In a February 1998 addendum after review of the claims 
folder, the examiner reiterated his conclusion that the 
veteran's scoliosis would be contributory to the increased 
mechanical stress on the spine, but it was not sufficient to 
cause the degenerative disc disease.  He further noted that 
any symptoms or findings of radiculopathy (sciatica, motor 
weakness or sensory deficits) would be due to the disc 
disease, not the scoliosis.  He also opined that the 
scoliosis may be contributing in a minor way to the veteran's 
current back pain.  

I.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§  4.40 and 4.45 (regulations pertaining 
to functional loss of the joints due to pain, etc.).  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code if the 
veteran has received less than the maximum evaluation under 
the Code.  VAOPGCPREC 36-97, December 12, 1997.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  This reflects the maximum schedular rating 
available for back disability in the absence of vertebral 
fracture with cord involvement (Code 5285) or complete 
ankylosis of the spine in an unfavorable position (Code 
5286).  Vertebral fracture with cord involvement and complete 
unfavorable ankylosis are neither alleged nor shown.  

The veteran's service connected back disorder encompasses 
thoracolumbar scoliosis aggravated by degenerative disc 
disease.  It is noteworthy that the advisory medical opinion 
of February 1998 concluded that the scoliosis was not 
sufficient to cause the degenerative disc disease.  
Therefore, only the level of disability attributable to the 
aggravation of the degenerative disc disease should be 
compensated.  The veteran's back disability is presently 
rated 60 percent disabling under Diagnostic Code 5293 and no 
back pathology has been excluded from consideration in the 
rating.  As noted above, this reflects the maximum schedular 
rating available given the nature of the service connected 
low back disability.  The Board also finds that the current 
rating reflects due consideration of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca, supra.  The degree of impairment shown, even with 
consideration of the factor of pain, and of periods of 
exacerbation, does not exceed the impairment present with 
pronounced disc disease.  Hence, the Board concludes that an 
increased rating is not warranted.  

Finally, the Board notes that in cases where the schedular 
evaluation is found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be assigned.  However, that issue has not been 
raised by the appellant or addressed by the RO.  Therefore, 
it has not been addressed herein.  See Bagwell v. Brown, 9 
Vet. App. 157 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  


ORDER

A rating in excess of 60 percent for thoracolumbar scoliosis 
is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


